 


109 HR 5047 IH: César Estrada Chávez Study Act
U.S. House of Representatives
2006-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5047 
IN THE HOUSE OF REPRESENTATIVES 
 
March 29, 2006 
Ms. Solis (for herself, Mrs. Capps, Mr. Grijalva, Mr. Kucinich, Ms. Lee, Mr. McDermott, Ms. Norton, Mr. Owens, Mr. Payne, Ms. Linda T. Sánchez of California, Mr. Serrano, Mr. Snyder, Mr. Towns, Mr. Waxman, Mr. Rangel, Mr. Schiff, Mr. Conyers, Mr. Gene Green of Texas, Mrs. Christensen, Ms. Zoe Lofgren of California, Mr. Reyes, Mr. Berman, Ms. DeLauro, Mr. Meeks of New York, Mr. Jefferson, Ms. Roybal-Allard, Mr. Markey, Mr. Honda, Mr. Sherman, Mr. George Miller of California, Ms. Eshoo, Mr. Wexler, Mr. Hastings of Florida, Mr. Gutierrez, Ms. Bordallo, Mr. Gonzalez, Mr. McGovern, Ms. Eddie Bernice Johnson of Texas, Ms. Schakowsky, Mr. Lantos, Mr. Doggett, Ms. McCollum of Minnesota, and Mr. Bishop of New York) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To authorize the Secretary of the Interior to conduct a special resource study of sites associated with the life of Cesar Estrada Chavez and the farm labor movement. 
 
 
1.Short titleThis Act may be cited as the César Estrada Chávez Study Act. 
2.Resource study 
(a)In GeneralNot later than 3 years after the date on which funds are made available to carry out this Act, the Secretary of the Interior (referred to in this Act as the Secretary) shall complete a resource study of sites in the State of Arizona, the State of California, and other States that are significant to the life of César E. Chávez and the farm labor movement in the western United States to determine— 
(1)appropriate methods for preserving and interpreting the sites; and 
(2)whether any of the sites meets the criteria for listing on the National Register of Historic Places or designation as a national historic landmark under— 
(A)the Act of August 21, 1935 (16 U.S.C. 461 et seq.); or 
(B)the National Historic Preservation Act (16 U.S.C. 470 et seq.). 
(b)RequirementsIn conducting the study under subsection (a), the Secretary shall— 
(1)consider the criteria for the study of areas for potential inclusion in the National Park System under section 8(b)(2) of Public Law 91–383 (16 U.S.C. 1a–5(b)(2)); and 
(2)consult with— 
(A)the César E. Chávez Foundation; 
(B)the United Farm Workers Union; and 
(C)State and local historical associations and societies, including any State historic preservation offices in the State in which the site is located. 
(c)ReportOn completion of the study, the Secretary shall submit to the Committee on Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes— 
(1)the findings of the study; and 
(2)any recommendations of the Secretary. 
3.Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this Act. 
 
